CRAWLEY, Judge,
concurring in the result.
I continue to adhere to the view I expressed in Kmart, Inc. v. Asaro, 751 So.2d 513, 516 (Ala.Civ.App.1999) (“Asaro /”) (Crawley, J., dissenting), that “the allegations underlying Asaro’s fraud claim arise out of facts within the ambit of malicious prosecution,” and are foreclosed by Cutts v. American United Life Ins. Co., 505 So.2d 1211 (Ala.1987). I agree with Judge Murdock that our decision in Asaro I constitutes the law of the case and is binding on the parties and on this court. I also agree with Judge Murdock concerning the focus of the proceedings on remand.